ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           Lamm v. McRaith, 2012 IL App (1st) 112123




Appellate Court            CRAIG B. LAMM, Plaintiff-Appellant, v. MICHAEL T. McRAITH, Not
Caption                    Individually, But as Director of the Division of Insurance of the
                           Department of Financial and Professional Regulation, Defendant-
                           Appellee.


District & No.             First District, Fifth Division
                           Docket No. 1-11-2123


Rule 23 Order filed        September 7, 2012
Rule 23 Order
withdrawn                  October 10, 2012
Opinion filed              October 19, 2012


Held                       The revocation of plaintiff’s Illinois insurance producer’s license was
(Note: This syllabus       reversed, since plaintiff’s right to due process was violated when he was
constitutes no part of     denied an administrative hearing on remand at which plaintiff could
the opinion of the court   appear, and the cause was remanded to allow the Department of Financial
but has been prepared      and Professional Regulation to conduct an additional hearing with
by the Reporter of         directions to impose a sanction less than revocation if a violation of the
Decisions for the          Insurance Code is found
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-CH-25676; the
Review                     Hon. Lee Preston, Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Alvin R. Becker and Katherine A. Grosh, both of Beermann Pritikin
Appeal                     Mirabelli Swerdlove, of Chicago, for appellant.

                           Lisa Madigan, Attorney General, of Chicago (Michael A. Scodro,
                           Solicitor General, and Carl J. Elitz, Assistant Attorney General, of
                           counsel), for appellee.


Panel                      JUSTICE PALMER delivered the judgment of the court, with opinion.
                           Justices Gordon and Lampkin concurred in the judgment and opinion.



                                              OPINION

¶1          Plaintiff Craig B. Lamm appeals from an order of the circuit court denying his amended
        complaint for administrative review and affirming the decision entered on remand by the
        Director of the Division of Insurance (Director) of the Department of Financial and
        Professional Regulation (Department) to revoke plaintiff’s Illinois insurance producer’s
        license. Plaintiff contends that the court erred in affirming the Director’s decision because
        plaintiff’s right to due process was violated when the Director revoked his license without
        a hearing on remand. We reverse and remand.
¶2          Plaintiff was licensed as an insurance producer in 1977. In 1981, he founded Magnum
        Insurance Agency (Magnum). On November 20, 2007, plaintiff pled guilty to filing a false
        individual federal income tax return for the calendar year 1999 by underreporting his taxable
        income in the amount of at least $76,020. Pursuant to the plea, plaintiff was sentenced to 30
        days’ imprisonment and 3 years of probation and ordered to pay a fine of $30,100. On
        February 26, 2008, the United States District Court amended the judgment against plaintiff
        to conform his sentence to the requirement of law that plaintiff be placed on supervised
        release following his incarceration. This amended judgment noted that plaintiff’s criminal
        conduct “ended” on October 18, 2000.
¶3          In the meantime, on December 11, 2007, plaintiff tendered to his attorney a signed
        application for renewal of his insurance producer’s license. In the application, plaintiff
        disclosed his felony conviction for filing a false tax return. On January 16, 2008, pursuant
        to section 500-95 of the Illinois Insurance Code (Code) (215 ILCS 5/500-95 (West 2006)),
        plaintiff’s attorney sent a letter to the Director, notifying him of plaintiff’s conviction. The
        Director received notice of plaintiff’s conviction before the district court amended the
        judgment on February 26, 2008.
¶4          On September 11, 2008, the Director entered an “Order of Revocation,” revoking
        plaintiff’s insurance producer’s license pursuant to sections 500-70(a)(2) and 500-70(a)(6)
        of the Code (215 ILCS 5/500-70(a)(2), (a)(6) (West 2006)). The Director found that plaintiff
        violated section 500-95 of the Code (215 ILCS 5/500-95 (West 2006)) by failing to report

                                                  -2-
       his felony conviction to the Department within 30 days of being convicted. The Director also
       found that plaintiff demonstrated “untrustworthiness, incompetence and financial
       irresponsibility” in violation of section 500-70(a)(8) of the Code (215 ILCS 5/500-70(a)(8)
       (West 2006)).
¶5         On September 29, 2008, plaintiff requested a hearing to challenge the order of revocation
       pursuant to section 500-70(b) of the Code (215 ILCS 5/500-70(b) (West 2006)). The Director
       granted plaintiff’s request and a formal administrative hearing was held on February 5, 2009.
¶6         At the hearing, the Department presented a certified copy of the federal charge against
       plaintiff, alleging he had filed an individual income tax return for the calendar year 1999 and
       underreported his taxable income by at least $76,020. The Department also presented a
       certified copy of the judgment entered against plaintiff on November 20, 2007, attendant to
       plaintiff’s plea of guilty to filing a false tax return. The Department further presented a
       certified copy of the amended judgment entered on February 26, 2008.
¶7         John Theis, an attorney, testified on behalf of plaintiff. Theis said he knew plaintiff
       professionally in connection with the federal tax case filed against him by the United States
       government. Theis said that the judgment entered on November 20, 2007, was amended
       because it was not an authorized disposition. As a result, on February 26, 2008, the court
       amended the judgment to conform with sentencing guidelines. Theis testified that February
       26, 2008, was the date the judgment against plaintiff became final.
¶8         George San Jose testified to the positive impact plaintiff had on the Hispanic community
       in the Chicago area. San Jose opined that plaintiff, through Magnum, upgraded the
       employability of Hispanics in Chicago.
¶9         Plaintiff testified that the tax return that served as the basis of his guilty plea was filed
       in the year 2000. He said the return was done by his accountant and that he did not instruct
       the accountant on how to prepare the return. Plaintiff said when he was investigated by the
       Internal Revenue Service, he terminated the accounting firm that filed his taxes.
¶ 10       On cross-examination, plaintiff acknowledged that he had been audited before and had
       made accounting mistakes. He also acknowledged that Magnum had been investigated by
       the Department previously and fined with respect to those investigations.
¶ 11       On March 30, 2009, the administrative law judge issued a written report making findings
       of fact, conclusions of law and recommendations. In the report, the judge found that plaintiff
       violated section 500-95 of the Code (215 ILCS 5/500-95 (West 2006)) by failing to report
       his conviction to the Director within 30 days after the entry date of the judgment. The judge
       noted that plaintiff was convicted in November 2007 and did not report his conviction to the
       Director until January 2008. The judge also noted that although the judgment against plaintiff
       was amended on February 26, 2008, plaintiff did not present evidence at the hearing as to
       when specifically the incorrect judgment was brought to the district court’s attention so as
       to excuse plaintiff’s failure to report the initial judgment to the Director in a timely fashion.
       The judge also found that plaintiff, by filing a false tax return, demonstrated incompetence
       and financial irresponsibility in the conduct of business in violation of sections 500-70(a)(6)
       and 500-70(a)(8) of the Code (215 ILCS 5/500-70(a)(6), (a)(8) (West 2006)). The judge
       recommended that: (1) plaintiff’s insurance producer’s license be revoked; (2) plaintiff be

                                                 -3-
       assessed a civil forfeiture in the amount of $5,000; and (3) plaintiff be assessed the cost of
       the proceedings.
¶ 12       The Director issued a final administrative decision on April 14, 2009. The Director
       adopted the findings of fact, conclusions of law and recommendations of the administrative
       law judge. Plaintiff filed a motion for rehearing, which the Director denied.
¶ 13       On July 27, 2009, plaintiff filed a complaint for administrative review in the circuit court,
       alleging that the Director’s decision to revoke his license was excessive and unreasonable.
       Plaintiff argued that the Director ignored evidence in the record that compelled a more
       lenient sanction and required reversal of the revocation order. Specifically, plaintiff pointed
       out that his criminal conduct–the filing of a false tax return–that formed the basis of his
       guilty plea ended nearly nine years before the revocation order was entered and was unrelated
       to the conduct of his insurance business. Plaintiff claimed that he is fully rehabilitated and
       posed no risk to Magnum’s clients or the public at large.
¶ 14       After full briefing and oral argument, the circuit court entered a written order on May 6,
       2010. In the order, the court identified two specific errors of law made by the Director. The
       court also identified an additional issue that was unsettled by the record. First, the court
       found that the Director erred as a matter of law by misinterpreting section 500-70(b) of the
       Code (215 ILCS 5/500-70(b) (West 2006)) and by not considering the time elapsed since the
       end of plaintiff’s criminal conduct–the filing of the tax return in 2000. The court noted that
       the Director considered only the time elapsed since plaintiff’s 2007 conviction but not the
       time that had passed since the completion of plaintiff’s crime as required by section 500-
       70(b). Second, the court found that the Director erred as a matter of law by concluding that
       plaintiff’s personal income tax return could form the basis for revoking plaintiff’s insurance
       producer’s license. The court noted that section 500-70(a)(8) provides for revocation only
       where the plaintiff uses “fraudulent, coercive, or dishonest practices, or demonstrat[es]
       incompetence, untrustworthiness or financial irresponsibility in the conduct of business.”
       (Emphasis added.) 215 ILCS 5/500-70(a)(8) (West 2006).
¶ 15       Finally, the court found that the record did not clearly establish that plaintiff violated
       section 500-95 of the Code by failing to timely inform the Director of his felony conviction.
       The court noted that it was “left with a cloudy impression of the evidence” regarding
       plaintiff’s violation of section 500-95 where the record shows that plaintiff signed an
       application for the renewal of his license disclosing his felony conviction on December 11,
       2007, within 30 days of the conviction, but that plaintiff’s attorney did not send the
       application until January 16, 2008. Given this, the court found that “the question of whether
       [plaintiff] actually violated [s]ection 500-95 does not appear completely settled.”
¶ 16       The circuit court, relying on its power to reverse and remand an agency decision and to
       “state the questions requiring further hearing or proceedings and to give such other
       instructions as may be proper” (735 ILCS 5/3-111(a)(6) (West 2006)), remanded the matter.
       In doing so, the court noted:
               “The question of whether to remand a case to an administrative tribunal for further
           hearing is a matter which lies within the discretion of the trial court. [Citation.] As the
           question of [plaintiff’s] violation of Section 500-95 is unsettled by the record, and


                                                 -4-
           because the court has identified several errors of law, the administrative decision in this
           case should be reversed and remanded for re-examination of the record under the correct
           interpretation of applicable statutes and for re-evaluation of the penalty imposed.”
       The court then concluded:
                “[Plaintiff’s] Complaint for Administrative Review is granted. [The] Director[’s] ***
           Administrative Decision to revoke [plaintiff’s] license is, hereby, reversed and this case
           is remanded to the Director for re-examination and re-evaluation.”
¶ 17       On remand, the administrative law judge, without conducting an administrative hearing,
       entered new findings of fact and conclusions of law. In a written order, the judge found that
       plaintiff failed to disclose his conviction to the Director in a timely fashion as required by
       section 500-95 of the Code and failed to present evidence of rehabilitation following his
       conviction. The judge concluded that either plaintiff’s untimely reporting of his conviction
       to the Director or plaintiff’s lack of rehabilitation was sufficient independent ground for the
       Director to revoke plaintiff’s insurance producer’s license. The judge recommended that: (1)
       plaintiff’s insurance producer’s license be revoked; (2) plaintiff be assessed a civil forfeiture
       in the amount of $5,000; and (3) plaintiff be assessed the cost of the proceedings.
¶ 18       The Director issued a final administrative decision on September 21, 2010. The Director
       again adopted the findings of fact, conclusions of law and recommendations of the
       administrative law judge. Plaintiff filed a motion for rehearing, arguing that the revocation
       of his insurance producer’s license without a hearing on remand amounted to a denial of his
       constitutional right to due process of law. Plaintiff claimed that he was entitled to notice of
       and an opportunity to participate in the remand proceeding against him. The Director denied
       the motion, finding that the circuit court’s remand order did not require another hearing.
¶ 19       Plaintiff filed an amended complaint for administrative review in the circuit court on
       January 14, 2011. Plaintiff raised the same due process argument he raised in his motion for
       rehearing. Plaintiff sought reversal of the Director’s order and that the matter be remanded
       for another hearing before a different administrative law judge.
¶ 20       The circuit court denied plaintiff’s amended complaint and affirmed the Director’s
       decision. In a written order, the court found that plaintiff failed to establish that he was
       entitled to an additional hearing on remand or that “the lack of one violate[d] his right to due
       process.” The court noted that the remand order included instructions to reexamine the record
       under the correct interpretation of applicable statutes and to reevaluate the penalty imposed
       but did not specifically instruct the Department to conduct another hearing. The court also
       noted that “the task charged to [the] Director *** on remand was simply to apply the correct
       interpretation of the applicable statutes to the existing record.” The court found that the
       Director had complied with that task and that the record showed: (1) plaintiff failed to give
       timely notice to the Director of his November 2007 felony conviction; and (2) the district
       court’s amendment of the judgment on February 26, 2008, did not excuse plaintiff’s failure
       to give notice sooner.
¶ 21       Plaintiff appeals, contending that pursuant to the circuit court’s May 6, 2010, remand
       order, he was entitled to a new administrative hearing on remand and an opportunity to
       appear through counsel at that hearing. Plaintiff claims that his right to due process was

                                                 -5-
       violated when the Director revoked his insurance producer’s license without a hearing on
       remand. Plaintiff also claims that the Director’s decision on remand ignored the circuit
       court’s directive to reevaluate the sanction imposed.
¶ 22        The Department responds that the circuit court’s remand order did not require a new
       administrative hearing and that the Director complied with the circuit court’s instructions to
       reevaluate and reexamine the case. The Department asserts that plaintiff did not have a
       constitutional due process right to a new administrative hearing on remand.
¶ 23        The Code provides that all final administrative decisions of the Department are subject
       to review under the Administrative Review Law (see 735 ILCS 5/3-101 et seq. (West 2006)).
       215 ILCS 5/407 (West 2006). Pursuant to administrative review law, we review the
       administrative agency’s decision, not the circuit court’s determination. Anderson v.
       Department of Professional Regulation, 348 Ill. App. 3d 554, 560 (2004). Where, as here,
       the issue involves a question of law, whether plaintiff’s right to due process was violated, we
       apply a de novo standard of review. See Anderson, 348 Ill. App. 3d at 560.
¶ 24        Before addressing plaintiff’s due process argument, we first consider whether plaintiff
       was entitled to a new administrative hearing pursuant to the court’s May 6, 2010, remand
       order. After carefully reviewing that order, we believe he was. In the order, the court
       identified two specific errors of law made by the Director and found that the record did not
       clearly establish that plaintiff violated section 500-95 of the Code by failing to timely inform
       the Director of his felony conviction. In relation to this latter issue, the court noted that it was
       “left with a cloudy impression of the evidence” regarding plaintiff’s violation of section 500-
       95. In reversing and remanding the Director’s decision, the court noted:
                “The question of whether to remand a case to an administrative tribunal for further
            hearing is a matter which lies within the discretion of the trial court. [Citation.] As the
            question of [plaintiff’s] violation of Section 500-95 is unsettled by the record, and
            because the court has identified several errors of law, the administrative decision in this
            case should be reversed and remanded for re-examination of the record under the correct
            interpretation of applicable statutes and for re-evaluation of the penalty imposed.”
            (Emphasis added.)
       Although the court did not specifically instruct the Department to conduct another hearing,
       we do not see how in the absence of another hearing the Department was able to clarify the
       “cloudy impression of the evidence” concerning plaintiff’s violation of section 500-95 or to
       reevaluate the penalty imposed without first clearing up the cloudy impression. Accordingly,
       we believe the circuit court’s order entitled plaintiff to a new administrative hearing on
       remand and that the Director erred in revoking plaintiff’s insurance producer’s license
       without an additional hearing.
¶ 25        Even were we to conclude that the court’s remand order did not instruct the Department
       to conduct another hearing, we would still find that plaintiff’s right to due process was
       violated when the Director revoked his insurance producer’s license without a hearing on
       remand.
¶ 26        In a proceeding where a person’s right or interest in life, liberty or property is affected,
       due process requires that that person be served with notice and an opportunity to defend that

                                                   -6-
       interest in a fair and impartial hearing. In re Abandonment of Wells Located in Illinois, 343
       Ill. App. 3d 303, 305 (2003). “[D]ue process of law extends to every governmental
       proceeding that may interfere with personal or property rights or interests, whether that
       process is executive, legislative, judicial, or administrative.” Abandonment of Wells, 343 Ill.
       App. 3d at 306. “An administrative hearing must be conducted in accordance with the due
       process requirements under the fourteenth amendment to the United States Constitution and
       article I, section 2, of the Illinois Constitution.” Abandonment of Wells, 343 Ill. App. 3d at
       306.
¶ 27        In Illinois, due process protection extends to professional licenses. Petersen v. Plan
       Comm’n, 302 Ill. App. 3d 461, 467 (1998). An administrative proceeding satisfies due
       process when the involved party has the “ ‘opportunity to be heard in an orderly proceeding
       which is adapted to the nature and circumstances of the dispute.’ ” General Service
       Employees Union, Local 73 v. Illinois Educational Labor Relations Board, 285 Ill. App. 3d
       507, 515 (1996) (quoting Obasi v. Department of Professional Regulation, 266 Ill. App. 3d
       693, 702 (1994)). A due process analysis requires reviewing courts to consider three
       elements: (1) the magnitude of the private interest affected; (2) the degree of risk of an unjust
       deprivation of such interest through the procedures used, and the estimated value, if any, of
       additional or substitute procedural safeguards; and (3) the government’s interest, including
       the function involved and the burdens of conducting additional or alternative procedural
       actions. Matthews v. Eldridge, 424 U.S. 319, 334-35 (1976).
¶ 28        Here, the procedures employed by the Department on remand failed to satisfy the
       requirements of due process. Although administrative agencies are not required to conduct
       an additional hearing each time they revisit a decision on remand, in this case plaintiff was
       entitled to a hearing as a matter of due process. First, neither party disputes that the
       magnitude of the private interest affected is significant as it constitutes plaintiff’s livelihood.
       Second, contrary to the Department’s argument, we believe that there is a high degree of risk
       that, given the “cloudy” evidence of plaintiff’s violation of section 500-95, he was unjustly
       deprived of his interest by the procedures employed on remand. As mentioned, we do not see
       how in the absence of another hearing the Department was able to clarify the evidence.
       Additionally, there were no substitute procedural safeguards employed by the Department
       in lieu of a hearing to ensure that plaintiff was not unjustly deprived of his interest. Finally,
       we cannot say that the burden of conducting another hearing in this case would have been
       particularly significant given the nature of the case and the limited number of witnesses
       presented at the initial hearing.
¶ 29        In reaching this conclusion, we are unpersuaded by the Department’s argument that even
       if plaintiff were entitled to an opportunity to reargue his case on remand, his rehearing
       motion cured the defect. A motion for rehearing does not amount to an “ ‘opportunity to be
       heard in an orderly proceeding which is adapted to the nature and circumstances of the
       dispute.’ ” General Service Employees Union, 285 Ill. App. 3d at 515 (quoting Obasi, 266
       Ill. App. 3d at 702).
¶ 30        Finally, we note that the court’s remand order instructed the Director to reevaluate the
       penalty imposed in light of the fact that the only violation plaintiff may have committed is
       failure to timely report his conviction. Even if, after the record is clarified, plaintiff is found

                                                  -7-
       to have violated that section, we find revocation of his license overly harsh.
¶ 31       The Director’s disciplinary decision will amount to an abuse of discretion if it is either:
       “ ‘(1) overly harsh in view of the mitigating circumstances or (2) unrelated to the purpose of
       the statute.’ ” Reddy v. Department of Professional Regulation, 336 Ill. App. 3d 350, 354
       (2002) (quoting Siddiqui v. Department of Professional Regulation, 307 Ill. App. 3d 753,
       763 (1999)). As mentioned, we find the penalty of revocation overly harsh under the
       circumstances presented in this case and need not consider whether the penalty imposed was
       unrelated to the purpose of the statute. In reaching this conclusion, we note that neither the
       parties nor our research has provided cases with facts similar to those here, i.e., involving the
       revocation of an insurance producer’s license. As a result, we look for guidance in cases
       involving the revocation of other professional licenses.
¶ 32       For example, in Kafin v. Division of Professional Regulation of the Department of
       Financial & Professional Regulation, 2012 IL App (1st) 111875, ¶¶ 40-50, we found the
       revocation of the plaintiff’s medical license was overly harsh despite the fact that the
       plaintiff, a 58-year-old doctor, entered into a personal and sexual relationship with his
       patient, who was then 20 years old, gave her samples of prescription medications, a fake
       identification card, alcohol and marijuana, and took her on his medical rounds under the
       pretenses that she was his intern. In Reddy, 336 Ill. App. 3d at 352-55, the Fourth District of
       this court affirmed the six-month suspension of the plaintiff’s medical license where the
       evidence showed the plaintiff suffered from a mental illness, professed his love for his
       patient during a psychiatric treatment session, moved her into the home he shared with his
       wife and children, divorced his wife and proceeded to marry his patient. In Knop v.
       Department of Registration & Education, 96 Ill. App. 3d 1067 (1981), the Fifth District of
       this court found that the revocation of the respondent’s pharmacist’s license as a pharmacy
       apprentice and the 10-day suspension of the co-respondent’s license as a registered
       pharmacist did not amount to an abuse of discretion by the State Board of Pharmacy where
       the respondents mistakenly filled a prescription with a strength five times more potent than
       that prescribed by the physician to the seven-year-old patient. Although the above cases
       involve medical licenses, the conduct in these cases is far more egregious than plaintiff’s
       alleged failure to timely notify the Director of his felony conviction and yet did not warrant
       a penalty as harsh as revocation.
¶ 33       Also instructive is In re Scott, 98 Ill. 2d 9 (1983), cited by plaintiff. In Scott, the attorney
       respondent was suspended from the practice of law for three years following his conviction
       for filing a false federal income tax return for the year 1972. Scott, 98 Ill. 2d at 12.
       Respondent appealed and our supreme court found that although respondent’s conviction
       warranted a suspension, that conclusion had to be balanced against the mitigating evidence
       presented, i.e., respondent was elected Attorney General of Illinois four times; he served one
       term as State Treasurer; and 11 witnesses testified on respondent’s behalf and to his moral
       qualifications that made him fit to practice law. Scott, 98 Ill. 2d at 18-19. After conducting
       this balancing, the court concluded that “[t]he mitigating evidence clearly demonstrates that
       the purpose of the disciplinary process in this case is fulfilled without a suspension longer
       than that already served.” Scott, 98 Ill. 2d at 19.
¶ 34       Accordingly, even if on remand the Director finds plaintiff failed to timely report his

                                                   -8-
       felony conviction and thus violated section 500-95 of the Code, we direct that a penalty less
       than revocation be imposed. In coming to the conclusion that revocation is overly harsh, we
       take into account several mitigating factors. First, although the record is cloudy as to
       notification, it is undisputed that within 30 days of his conviction, plaintiff signed a license
       renewal application that disclosed his conviction and then tendered it to his attorney for filing
       with the Department. It is also undisputed that notification was then made on January 16,
       2008, less than 60 days after his conviction. Second, the criminal conduct here, the filing of
       a false tax return unrelated to his business activities, ended in 2000, 12 years ago. Lastly,
       plaintiff presented testimony that his business has had a positive impact on the Hispanic
       community in the Chicagoland area.
¶ 35       For the reasons stated, we reverse the revocation of plaintiff’s Illinois insurance
       producer’s license and remand with instructions for the Department to conduct an additional
       hearing and, in the event plaintiff is again found to be in violation of the Code, impose a
       sanction less than revocation.

¶ 36       Reversed and remanded.




                                                 -9-